MEMORANDUM OPINION
BUSSEY, Judge:
Patterson Cudjo was charged, tried, and convicted, in the District Court of Oklahoma County, for the crime of Rape in the First Degree. During the trial and on appeal to this Court, Cudjo was represented by employed counsel of his own choice. The conviction, judgment and sentence, rendered thereon was affirmed in an opinion rendered by this Court on the 10th day of February, 1965, and reported as Cudjo v. State, Okl.Cr., 401 P.2d 203, and rehearing denied thereon on the 28th day of April, 1965.
In the instant proceeding, petitioner seeks release from confinement on the grounds that the employed counsel of his own choice did not file a brief or present oral argument to this court in the appeal heretofore referred to. To this petition, the State of Oklahoma has filed a Demurrer which we are of the opinion should be sustained, for the reason that the petitioner selected and employed an experienced, practicing attorney of' his own choice, to represent him, and the failure of his counsel to file a brief or present oral argument could in no manner be imputed to the State as a denial by it of any of the petitioner’s rights relating to an appeal. Notwithstanding the failure of the petitioner’s employed counsel to present authorities in support of the various assignments of error, this Court carefully and meticulously examined the record and finding it free of fundamental error, affirmed the conviction.
*229We are of the opinion, and therefore hold, that under the facts here presented, the petitioner has failed to state facts sufficient to grant the relief prayed for. The writ is accordingly denied. Writ denied.
NIX, P. J., and BRETT, J., concur.